Citation Nr: 0125603	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  96-45 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
left ankle and neck disabilities.

2. Entitlement to service connection for left ring finger, 
long finger and wrist disabilities.

3. Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service at the United States 
Naval Academy from June 1969 to June 1973 and from June 1973 
to February 1983.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  Jurisdiction of the case 
has been transferred to the Denver, Colorado, RO.  In July 
2001, the veteran was afforded a hearing before the 
undersigned Board member.

At his Board hearing, the veteran raised a claim of 
entitlement to service connection for sleep apnea that the 
Board refers to the RO for appropriate consideration and 
adjudication.  The veteran also asserted that his service-
connected hypertensive vascular disease had progressed to 
hypertensive heart disease and the Board construes the 
veteran's statement as a claim for service connection for 
hypertensive heart disease.  See 38 C.F.R. § 3.310(a) 
(2001)(Service connection may be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury).  As such, the matter of the claim for 
service connection for hypertensive heart disease is referred 
to the RO for appropriate development and consideration.

Also, in a December 1997 statement regarding the RO's 
September 1997 denial of service connection for dysthymic 
disorder, the veteran stated that, "I never filed a claim 
for this condition and the VA has failed to address the issue 
of depression that I have developed due to my inability to 
maintain suitable gainful employment because of my SC 
conditions."  The matter of entitlement to service 
connection for depression secondary to service-connected 
disability is referred to the RO for appropriate development 
and adjudication.  Furthermore, by his statement, the veteran 
may be seeking to raise a claim for a total rating based upon 
individual unemployability due to service-connected 
disability.  The RO has not yet developed or adjudicated a 
claim for a total disability rating based on individual 
unemployability.  This issue will, therefore, be referred to 
the RO for appropriate action.  See Colayong v. West, 12 Vet. 
App. 524, 532 (1999) (schedular rating claims are not 
inextricably intertwined with TDIU claims).

The matters of entitlement to service connection for left 
ring finger, long finger and wrist disorders and an increased 
rating for a right knee disability will be addressed in the 
remand section below.


FINDINGS OF FACT

1. An unappealed April 1983 RO decision denied service 
connection for neck and left ankle disorders.

2. The evidence added to the record since the April 1983 RO 
decision that denied service connection for neck and left 
ankle disorders is either cumulative or redundant or does 
not bear directly and substantially upon the specific 
matters under consideration and is so insignificant as to 
not warrant reconsideration of the merits of the claim on 
appeal.


CONCLUSION OF LAW

The April 1983 rating decision that denied service connection 
for left ankle and neck disorders is final; new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for disabilities of the 
left ankle and neck.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in a decision dated April 1983, denied service 
connection for neck and left ankle disorders.  The RO found 
at the time that there was no evidence of residuals of neck 
and left ankle injuries sustained in service.  The veteran 
was duly notified of the RO's action but did not appeal and 
the decision became final, based on the evidence then of 
record.  38 U.S.C.A. §7105. 

The evidence considered by the RO at the time of its April 
1983 decision that denied service connection for neck and 
left ankle disorders included the veteran's service medical 
records.  When examined for entry into the U.S. Naval Academy 
in July 1968, neck and left ankle disorders were not 
reported.  A July 1969 clinical entry revealed that he 
complained of turning his left ankle.  There was moderate 
swelling of the left lateral ankle, but no deformity or 
crepitus.  A fracture was not shown on x-ray and an ace 
bandage and ice were recommended.  On a report of medical 
history completed in October 1972, when examined for pre-
commission, the veteran did not report a left ankle or neck 
disorder.  When examined that day, ankle and neck 
abnormalities were not found.  Later in October 1972 the 
veteran reported reinjury of his left ankle.  X-ray was 
negative, and the impression was first degree sprain.  In 
March 1979, the clinical records document that the veteran 
was in a motor vehicle accident and complained of slight neck 
pain.  On examination, his neck was supple with no 
abnormalities.  Spine x-rays were negative and the assessment 
was hyperextension injury of the neck.  In April 1979 he 
reported having been involved in another automobile accident, 
and complaints included stiff neck.  The impression was acute 
neck sprain.  A March 1981 Medical Board report did not refer 
to left ankle or neck disorders.

The RO also considered findings of an April 1983 VA 
examination.  According to the examination report, the 
veteran complained of low neck and low back pain.  He 
reported that he sprained his left ankle in 1969.  On 
examination, his ankles had full range of motion.  His 
cervical spine laterally flexed to 35 degrees and 
hyperextended to 20 degrees.  X-ray of the left ankle 
revealed no osseous or articular abnormalities.  Diagnoses 
included history of injury of the left ankle that was normal 
on examination.  A neck disorder was not diagnosed. 

The April 1983 rating decision regarding service connection 
for left ankle and neck disorders was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted. 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old. 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the April 1983 decision that was the final 
adjudication that disallowed the veteran's claim.

In addition, the law has long been clear that "the Board does 
not have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

The Board notes that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2001)), contains extensive 
provisions modifying procedures for the adjudication of all 
pending claims.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new statute revises the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  Of significance in the present matter, is 
language in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- 
Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (West 
2001) (codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  The changes to 
38 C.F.R. § 3.156(a) that define new and material evidence 
are effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  Since the 
veteran's request to reopen his claim was filed in 1995, the 
regulations in effect prior to August 29, 2001 are for 
application.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim for service connection for left ankle and neck 
disorders.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

It has been held that "new" evidence is that which was not of 
record at the time of the last final disallowance ("on any 
basis" - merits or otherwise) of the claim, and is not 
"merely cumulative" of other evidence that was then of 
record.  See Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  
It does not appear that the analysis as to what is new 
evidence has been overruled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 326 (1999), noting that Hodge did not deal 
with the test for determining whether evidence is new, which 
is a separate decision from whether it is material.  See also 
Anglin v. West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) 
("nothing in Hodge suggests that the understanding of 
"newness" as embodied in the first prong of the Colvin test 
is inadequate or in conflict with the regulatory definition 
of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  " Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  Fossie 
v. West, 12 Vet. App. 1, 4 (1998), motion for recon/review 
denied, 12 Vet. App. 234 (1999).  The credibility of new 
evidence is assumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

An application to reopen the veteran's claim was received by 
the RO in August 1995.  The relevant evidence associated with 
the claims file subsequent to the April 1983 decision that 
was the final adjudication of the veteran's claim includes 
the veteran's oral and written statements and VA medical 
records and examination reports, dated from 1987 to 2000.

With the exception of VA examination in July 1997, the VA 
medical records reflect the veteran's complaints and 
treatment for his right knee arthritis and other non-service-
connected disorders, but are not referable to complaints or 
findings regarding a neck or left ankle disorder.  On the 
March 1997 VA examination the veteran reported a history of 
two separate whiplash injuries treated with a cervical 
collar.  Complaints were made of recurrent neck pain, 
stiffness and popping.  X-rays showed degenerative disc 
disease of the cervical spine, and the examiner's impression 
was degenerative disc disease of the cervical spine.
 
At his July 2001 Board hearing, the veteran testified that he 
injured his neck twice in service and, with age, developed a 
neck problem.  The first incident occurred at the Naval Air 
Station (NAS) in Jacksonville, Florida, when he was involved 
in a rear end collision and wore a cervical collar for two 
months.  A second similar accident occurred at the NAS Cecil 
Field, Florida.  He denied receiving treatment for neck pain 
until recently when he reported that it started to flare up 
to a nurse practitioner at the VA facility in Fort Collins, 
Colorado.  The veteran denied receiving treatment for his 
left ankle.  The veteran testified that he had not been 
diagnosed with any specific left ankle or neck disability.    

The veteran contends that service connection is warranted for 
neck and left ankle disorders that were initially manifested 
in service.  His service medical records note that he turned 
his left ankle in 1969 and sprained it again in 1972 but it 
was not fractured.  A slight complaint of neck pain was 
reported in 1979 when a hyperextension injury was diagnosed, 
and the following month a stiff neck was reported following 
another automobile accident.  However, a left ankle or neck 
injury was not reported when the veteran was examined in 
1981.  In fact when examined by VA in April 1983, the 
veteran's left ankle was normal and a neck disorder was not 
diagnosed.  This evidence was considered by the RO in making 
its 1983 decsion to deny service connection for left ankle 
and neck disorders.

The evidence received since the April 1983 RO decision to 
deny service connection for left ankle and neck disorders 
includes VA inpatient and outpatient treatment records which 
may be new evidence but are not material beause they reflect 
no complaints or findings of left ankle and neck 
disabilities.  Also new in the sense that they had not 
previously been of record are the veteran's statements 
asserting that left ankle and neck disorders originated in 
service.  Nevertheless, as a lay person the veteran is not 
qualified to furnish etiological opinions or medical 
diagnoses, as this requires medical expertise.  Grottveit v. 
Brown, 5 Vet. App. 91, 93, (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Consequently, his statements 
are not new and material such as to reopen the claim.

The VA examination in July 1997 makes no reference to left 
ankle disability and is, therefore, not new and material to 
reopen the claim for service connection for a left ankle 
disorder.  With regard to reopening the claim for service 
connection for a neck disorder, the examination included a 
history given by the veteran of whiplash injuries presumably 
indicating the instances of neck complaints following 
automobile accidents in 1979, approximately 18 years 
previously.  The examination also showed that the veteran 
currently has degenerative disc diease of the cervical spine.  
However, the examiner did not relate the current disc disease 
to whiplash injuries in service; this examination report does 
not suggest a medical opinion that the current degenerative 
cervical disc disease is a residual of trauma in service.  
Consequently, the Board concludes that it is not probative of 
the matter here at issue, and it cannot serve as a basis for 
reopening a claim of service connection for a neck 
disability.

Consequently, the Board finds that the evidence received 
since the April 1983 rating decision regarding the claim for 
service connection for left ankle and neck disorders does not 
bear directly and substantially upon the specific matter 
under consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since April 1983 rating decision to deny 
service connection for left ankle and neck disorders is not 
new and material, it follows that the claim for service 
connection for left ankle and neck disorders is not reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for neck and left ankle disorders is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The Veterans Claims 
Assistance Act of 2000 redefines the obligations of VA with 
respect to the duty to assist in developing claims and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

At his July 2001 Board hearing, the veteran testified that he 
broke his navicular bone in service and his wrist was placed 
in a cast.  The veteran underwent a VA orthopedic examination 
in July 1997 and, in a February 1998 Addendum, the examiner 
noted that x-ray of the veteran's left wrist was negative and 
the pertinent impression was history of left navicular 
fracture with recurrent stiffness of wrist, hand and fingers 
with no functional limitations; x-rays of the veteran's left-
hand and wrist were normal.  

The veteran contends that the current manifestations of his 
service-connected right knee traumatic arthritis, 
postoperative, are more severe than are represented by the 
currently assigned 20 percent rating.  He testified that he 
experienced right knee pain and "loss of sensation" and 
wore a knee brace.  He said he was unable to bend his knee to 
a right angle and had difficulty arising from a sitting 
position.  The VCAA requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA, 38 U.S.C. 5103A(d) (West Supp. 
2001).  When examined by VA in March 1996, the examiner 
reported the veteran's five prior knee surgeries, with the 
most recent in 1992.  The veteran complained of occasional 
laxity and had significant crepitus and pain on range of 
motion that was to 90 degrees flexion, with mild effusion and 
tenderness.  He had a slight limp on the right.  X-rays 
showed moderate to marked degenerative changes with marked 
joint space narrowing.  

The July 1997 VA examination report reflects the veteran's 
history of six knee surgeries, most recently in March 1997 
when he underwent an arthroscopy.  The veteran complained of 
pain with weightbearing.  Range of motion was from 0 to 90 
degrees with pain and crepitation; there was swelling, a 
positive patella femoral grind test, tenderness to palpation 
and difficulty squatting.  X-ray of the right knee showed 
advanced osteoarthritic changes of the right knee.  However, 
the examiner did not provide an adequate assessment of 
functional loss due to pain, nor did he provide an assessment 
of functional loss during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In light of the above, and as it has 
been over three years since the veteran's last VA 
examination, the Board believes he should be afforded a new 
VA orthopedic examination to more accurately assess the 
current manifestations of his service-connected right knee 
disability.

At his July 2001 Board hearing, the veteran testified that 
since service, he was treated at various VA facilities in the 
following locations: Cheyenne, Wyoming; in the last three 
years in Denver and Greeley, Colorado; from 1992 to 1998 in 
Birmingham, Mobile and Montgomery, Alabama, and in Biloxi and 
Gulfport, Mississippi.  The RO obtained the veteran's 
treatment records from Birmingham (December 1993 to April 
1995), Montgomery (June 1994 to June 1996), Biloxi (December 
1993 to June 1995), Mobile (December 1993 to July 1995), 
Cheyenne (November 1989 to January 1992), Greeley (June 1998 
to October 1999) and Montana Healthcare (February to May 
2000).  According to an August 1999 note from the Biloxi RO, 
the veteran's medical records were transferred to Cheyenne, 
Wyoming in May 1998. In a December 1999 response to the RO's 
request for records dated from October 1998, the Denver 
medical facility advised the RO that  "[r]ecords in Cheyenne 
6-24-98".  However, it does not appear that the RO requested 
the veteran's recent treatment records from the VA medical 
center in Cheyenne.  The Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of the that claim, 
regarding of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The veteran has also 
indicated treatment, evidently for his right knee, at the 
University of South Alabama Orthopedic Clinic, apparently in 
March 1996 by Dr. Bose, but these records have not been 
requested.

Accordingly, the veteran's claim is REMANDED to the RO for 
the following actions:

1. The RO should obtain copies of all 
records pertaining to treatment of the 
veteran at the VA facility in 
Cheyenne, Wyoming, from 1992 to the 
present and from the University of 
South Alabama Orthopedic Clinic.  All 
record requests, and responses 
received, should be associated with 
the claims files.

2. The veteran should be provided an 
opportunity to submit any additional 
medical or other statements to support 
his contentions that service 
connection is warranted for left long 
and ring finger and wrist disorders; 
and the RO should provide the veteran. 
and his representative, if any, with 
notice as to the results of the search 
for additional records.

3. Then, the RO should schedule the 
veteran for a VA orthopedic 
examination to determine the current 
extent and severity of his service-
connected traumatic arthritis of the 
right knee.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations should be 
reported in detail. The examiner 
should identify the limitation of 
activity imposed by the disabling 
condition, viewed in related to the 
medical history, considered from the 
point of view of the veteran working 
or seeking work, with a full 
description of the effects of 
disability upon his ordinary activity.  
An opinion should be provided 
regarding whether pain significantly 
limits extended use.  Voyles v. Brown, 
5 Vet. App. 451, 453 (1993).  It 
should be noted whether the clinical 
evidence is consistent with the 
severity of the pain and other 
symptoms reported by the veteran.  The 
examiner also should indicate whether 
the affected joints exhibit weakened 
movement, excess fatigability or 
incoordination. Lathan v. Brown, 7 
Vet. App. 359 (1995); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  A rationale 
should be provided for all opinions 
proffered.  The claims folders should 
be made available to the examiner for 
review prior to the examination and 
the report should indicate that the 
files were reviewed.

4. The RO should then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100 et seq. is 
completed. In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied. 

5. After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should reconsider the veteran's claim 
of service connection for left ring 
finger, long finger and wrist 
disorders and an increased rating for 
his right knee disability, in light of 
all pertinent evidence of record and 
legal authority, to specifically 
include that cited to herein.  If any 
benefit requested by the veteran 
continues to be denied, he and his 
representative, if any, must be 
furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before his claims 
file is returned to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 



